 572DECISIONS OF NATIONALLABOR RELATIONS BOARDElectrospace Corporation of Puerto RicoandUnionInternacional de Automoviles,Aerospacio e Imple-mentosAgricolas,UAW, Petitioner.Case24-RC-4194April 2, 1971DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND KENNEDYOn November 3, 1970, the Regional Director forRegion 24 issued a decision in the above-entitledproceeding in which he found that the contractbetween the Intervenor) and the Employer is not abar to the petition and, accordingly, directed anelection.Thereafter, the Intervenor, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,filedwith the National Labor Relations Board atimely Request for Review of the Regional Director'sDecision, contending that his contract-bar findingwas erroneous.The Board by telegraphic order dated January 6,1971, granted the Request for Review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and makesthe following findings:The Petitioner seeks a unit of production andmaintenance employees at the Employer's plant atHumacao, Puerto Rico, which began operations inJune 1969. The Intervenor contends that the Employ-er's Humacao operation is an accretion to the existingunit at its plant at Naguabo, Puerto Rico, and,therefore, that the instant petition is barred by itscurrent contract.2 The Regional Director, however, inagreement with the Petitioner, concluded that theHumacao plant is a separate appropriate unit and thatthe contract is not a bar. We disagree.The facts are for the most part not in dispute. In1961, the Employer opened its first plant at Naguabo,Puerto Rico, and began production of electroniccommunications equipment for military and civilianuse. Sometime thereafter, the Company recognizedthe Intervenor as the collective-bargaining represent-ative of its production and maintenance employees3and the current contract, entered into in September1968, is effective until September 1971. That contract1Sindicato Amalgamado de Puerto Rico was permitted to intervene atthe hearing on the basis of its current contract with the Employer2The Employerhas taken no position3The record does not indicate when the Intervenor was first recognizedcontains a recognitionclause,a union-security clause,and a provisionrecognizingthe Intervenor as repre-sentativeof all employeesat new plantsor locations"until such time as another organization is certified asthe bargaining representative" of those employees.In June 1969, because of the need for additionalspace to accommodate a growth in operations, theEmployer opened a new plant at Humacao, just 6.5milesfrom the Naguabo plant. The operations at thelatter plant relating to the production of electroniccommunications equipment for civilian use-alongwith 50 to 60 employees working on this line-weretransferred to Humacao.4 From the beginning ofoperations at Humacao up until the time of thehearing, a period of approximately 16 months, theIntervenor's contract with the Employer was appliedtoHumacao employees and the Intervenor acted asthe collective-bargaining representative of productionand maintenance employees at both Naguabo andHumacao.For the most part, Humacao is operated as aseparate plant. It has its own plant manager whointerviews, hires, and discharges employees, and thereisno interchange of supervisory personnel betweenthe two plants.However, the Humacao plant is dependent to asubstantialdegree on the Naguabo plant. Withrespect to administrative matters, the Company hasonly one general manager, one quality controlmanager, and one materials control manager. Person-nel records for both plants are kept at Naguabo andthe Naguabo office issues all checks and pays all bills.Further, all official correspondence is carried onthrough the Naguabo office and Naguabo does all ofthebookkeeping, although a separate account ismaintained for each plant.Similarly,Humacao is dependent upon Naguabofor certain operational services which are performedby Naguabo employees for both plants. Specifically,all tool making, heavy machinery maintenance, andmechanical stacking is done by Naguabo employeesand the cost of theseservicesis then charged toHumacao's account. In addition, unit employees are,on occasion, temporarily transferred between the twoplants as their skills may be needed. Such temporarytransfers are, however, kept to aminimum.During the entire 16-month period of operations atHumacao, the working conditions of Humacaoemployees have been identical to those of Naguaboemployees. Employees at both plants work the samehours and receive thesame wagesand benefits.Seniority is accumulated on a two-plant basis foras representativeof the Naguaboemployees4The recordindicates that at the time of the hearing, the Humacaoplantemployedapproximately 100 workers and Naguaboemployedapproximately 300189 NLRB No. 73 ELECTROSPACE CORPORATION573employees transferring to new locations. The sameskills are required at both plants and about 90% of thejob classifications are the same; the difference beingthat the Naguabo plant has some additional classifi-cations.As noted by the Regional Director, at the time ofthe hearing Naguabo's products were destined prima-rilyformilitary use,while the Humacao plantserviced only the civilian market. It appears, however,that this product distinction will be short-lived sincethe Employer testified at the hearing that it was in theprocess of planning a transfer of a portion ofNaguabo'smilitary operation to Humacao. Thismove is to be accomplished on a gradual basis withinthe next few months and, in conjunction with themove, 20 Naguabo employees currently working onthe military production lines which are to be moved toHunnacao will be permanently transferred to Huma-cao to continue this work.Contrary to the Regional Director, we are con-vinced by the foregoing facts that the Humacao plantconstitutes a relocation and expansion of a portion ofthe fvaguabo facilities and, accordingly, is an accre-tion to the Naguabo plant.As stated inGeneral Extrusion,121 NLRB 1165, atpages 1167-68:amere relocation of operations accompa-nied by a transfer of a considerable proportion oftheemployees to another plant, without anaccompanying change in the character of thejobsand the functions of employees in the contractunit, does not remove a contract as a bar.In the instant case, the Employer simply moved theportion of its operation producing civilian goods toanother nearby building together with 50 to 60 of theemployees who had been performing this work. Thelatterwere transferred without any changes in theirjobs and without any changes in wages, benefits,seniority, or any other conditions of employment.These transferred employees also produced the sameproducts and utilized the same skills as they had at theold location.Further, based on the testimony of the Employer atthe time of the hearing, a similar transfer of a portionof the Naguabo operation to Humacao is currently inthe planning stages and this move will involve thetransfer of an additional 20 Naguabo employees toHumacao under exactly the same circumstances asthe original transfer in 1969 of 50 to 60 Naguaboemployees. Finally, we note that the Humacao plantis still dependent upon the Naguabo plant for certainadministrative and operational services and that,althoughnot extensive, there is some employeeinterchange.Accordingly, we conclude that, since the Humacaoplant constitutes an accretion to the Naguabooperation, the Intervenor's 1968 contract with theEmployer is a bar to the instant petition which will,accordingly, be dismissed.ORDERIt is hereby ordered thatthe petition be, and itherebyis, dismissed.